Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2021 has been entered. 

Status of Application, Amendments and/or Claims
3.		Applicant’s amendments dated 8/4/2021 are considered and entered into record. Claims 23 and 35 are cancelled. Claims 1, 4, 6-8, 11, 13, 16, 18-20, 24, 33, 36 and 38-41 are pending and being considered for examination in the instant application. 


Rejections withdrawn
4.		Upon consideration of cancellation of claims 23 and 35, the rejection under 35 U.S.C. 112(b), is withdrawn.
5.		Upon consideration of Applicant’s persuasive arguments that Reidy does not use a truncated RTB, the rejection under 35 U.S.C. 102(a)(1) is withdrawn.



Rejections maintained
Claim Rejections - 35 USC § 102/103
6.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.			The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.		Claims 1, 4, 6-8, 11, 13, 16, 18-20, 33, 36, and 38-41 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under AIA  35 U.S.C. 103 as obvious over Radin (WO 2013/181454, dated 12/5/2013) (IDS), in view of Dickson et al (J Clin Invest 118: 2868-2876, 2008) (IDS), and as evidenced by Reidy MJ (2007). The rejection is maintained, for reasons of record in the Office Action dated 2/4/2021. 
9.		The claims are directed to delivering an agent into a cell in the presence of immune components against the agent, comprising providing the agent operatively linked to a lectin based carrier, to said cell, wherein the agent is internalized into the cell by uptake mechanisms directed by said carrier, wherein: the immune components are immune cells, neutralizing antibodies or antisera that bind to one or more epitopes of the agent (claim 1); the lectin-based carrier is a non-toxic carbohydrate binding subunit of a plant toxin (claim 4), is of low immunogenicity or non-immunogenic (claim 6), and is the B-subunit of ricin (claims 7, 40); the agent is one of those listed in claim 8 or a lysosomal enzyme iduronidase (IDUA) (claim 38); 
10.		Radin teaches the use of lectins produced by plants, as delivery vehicles for mobilizing drugs or therapeutics to animal and human cells (lectin based carrier), wherein the lectins have the non-toxic carbohydrate binding B subunit (Abstract). The reference teaches methods of treating lysosomal storage diseases or LSD by administering a therapeutically effective amount of a compound that is operatively linked to non-toxic B subunit of A-B toxin ricin (PTB lectin or RTB) to animal or human cells, or to a person or animal (i.e. an environment comprising the cell) in need thereof (Abstract; page 5, last para; page 13, last para), wherein the B subunit is responsible for uptake into the cell (page 30, lines 10-22; abstract; page 4, lines 21-23) (instant claims 1, 4, 7, 11, 13, 16, 18, 40-41). Examples 3 and 4 (pages 31-32) teach the use of a fusion protein comprising PTB lectin and IDUA (or IDUA gene constructs) in cultured fibroblasts (cells) from Hurler disease patients (instant claims 8, 11, 20, 33, 36, 38-39). It is noted that the RTB (PTB) lectin inherently possesses low immunogenicity as evidenced by Reidy (page 10, para 2) (instant claims 6, 19). Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir.1990). See MPEP 2112.01. Also, the Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01 (d) and MPEP 2112 - 2113 for case law on inherency. Even though the reference does not teach that the animal has previously developed an immune response against the therapeutic agent, this is an inherent outcome of enzyme replacement therapy or ERT (with multiple injections) in LSD patients, which commonly results in the induction of anti-enzyme antibodies or an immune response to the therapeutic IDUA enzyme in 91% of the patients, wherein the antibodies are neutralizing the effect of the enzyme drug (Dickson et al, Introduction, col 2, para 1, 2; page 2869, col 1, para 2), by inherently binding to one or epitopes of the enzyme (claims 1, 13). Clearly the skilled artisan need not recognize every inherent feature of the invention at the time the invention is made [MPEP §2112(II)]. If this is the case, the limitations of claims 1, 4, 6-8, 11, 13, 16, 18-20, 33, 36, and 38-41 are met by Radin (2013), and the reference qualifies as prior art under 35 U.S.C. 102(a)(1).
11.		If this is not the case, then it would nonetheless have been prima facie obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to deliver an agent (IDUA) for treating LSD by administering a therapeutically effective amount of a compound that is operatively linked to non-toxic B subunit of A-B toxin ricin (PTB lectin) to animal or human cells in an environment comprising antibodies. In this case, claims 1, 4, 6-8, 11, 13, 16, 18-20, 33, 36, and 38-41 are obvious in view of Radin and Dickson et al.
12.		Radin does not explicitly teach if the patients having Hurler’s syndrome (or fibroblasts derived from such patients) and administered with the fusion protein comprising PTB lectin and IDUA, have antibodies against the enzyme agent. However, Dickson et al teach that 91% of patients with ERT/IDUA therapy do have antibodies. Thus, even if the patients from Radin teachings do not have the antibodies, it would have been obvious to administer to those who do 
Claim Rejection - 35 USC § 103
13.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
14.		Claims 13, 16, 18-20, 33, 39, 41 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Crawley et al (Mol Gen Metab 89: 48-57, 2006), and Dickson (2008) in view of Allen et al US Patent 5,433,946 (7/18/1995) (IDS), and in further view of Radin (WO ‘454, 2013). The rejection is maintained, for reasons of record in the Office Action dated 2/4/2021.
15.		Crawley et al teach enzyme replacement therapy in a lysosomal storage disorder α-Mannosidosis caused by the lysosomal enzyme α-mannosidase. The reference teaches that multiple injections of the enzyme in guinea-pigs induces a rapid immune response “precluding long-term” treatment (Abstract). Crawley et al teach that weekly injections of the enzyme to guinea pigs for 5 weeks (page 50, col 1, para 2), results in an increased antibody titer over time (Fig. 6; page 53, col 1, para 1). The reference concludes that further studies to “overcome immunological issues” “would enable long-term effects of ERT” (page 55, concluding para). 

17.		 Crawley et al or Dickson et al do not teach that the therapeutic lysosomal enzyme is linked with lectin based carrier.
18.		Allen et al teach the use of lectins with carbohydrate binding activity, as transport vehicles for therapeutic agents (lectin based carrier) for treating lysosomal storage diseases, wherein lectin is conjugated to enzymes (as in enzyme replacement therapy) or to nucleic acids (abstract; col 2, lines 24-27), and wherein the lectin is of endogenous origin that is non-immunogenic and non-toxic (para spanning cols 3, 4) (instant claims 13, 16, 19, 20). The reference teaches providing (administering) an individual a therapeutic agent comprising a lectin coupled to a lysosomal enzyme that is deficient in the lysosomal storage disease to allow improved uptake of the therapeutic (col 3, lines 27-55). The reference also teaches that the improved cellular uptake of the therapeutic enzyme compensates for the enzyme deficiency in the lysosomal enzyme disorder. The reference further teaches that the therapeutic enzyme can be α-L-iduronidase (IDUA) and the disease with deficiency of the enzyme is MPS I or Hurler’s syndrome (col 4, Table 1) (instant claims 20, 33, 39). Allen et al teach that administration of the lectin coupled endogenous lysosomal enzyme in individuals deficient in the enzyme would result in improved uptake and “an immune response may be precluded” (col 3, lines 46-50), implicitly indicating that an immune response that would have otherwise occurred may be avoided after said administration. 
19.		Allen et al do not teach the lectin based carrier is B-subunit of ricin (claims 18, 41). 
20.		The teachings of Radin are set forth above.

22.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
Note: Upon cancellation of claims 23 and 35, the rejection over Crawley et al (2006), Dickson (2008), Allen et al (1995), and Willis (Modern Drug Disc, pages 1-5, 2004) is withdrawn. 
	Applicant’s Remarks:

24.		103 - Crawley, Dickson, Allen, Radin: Traversing the rejection, Applicant argues that none of the cited references teach or suggest treating a disease in a person who has “developed an immune response against a therapeutic agent linked to a lectin-based carrier and that is used to treat the disease”. Applicant alleges there is no motivation to combine or a reasonable expectation of success. Applicant asserts that the claimed invention is only taught in the subject application. Applicant requests reconsideration and withdrawal of the rejection. 
	Response to Applicant’s arguments
25.		Applicant’s arguments are fully considered, however, are not found to be persuasive. Radin teaches the administration of the therapeutic IDUA operatively linked to a B subunit of ricin for treating lysosomal diseases or Hurler’s disease, to an animal or a person in need thereof. Radin also teaches that the B subunit is responsible for increased cellular uptake. The cited references further teach that RTB has a low immunogenicity (Reidy), and that 91% of the patients having undergone IDUA therapy have neutralizing antibodies (have previously developed an immune response) to the agent (Dickson).
26.		Upon knowledge in the cited prior art that the ricin linked IDUA is administered to subjects with LSD (patient population known to be treated with ERT causing high neutralizing 
27.		Applicant’s argument with respect to the 103 rejection using Crawley et al as the primary reference is considered, but not found to be persuasive. Applicant repeats the traversal on similar grounds as stated for the previous rejection. Applicant’s emphasis that none of the cited references teach or suggest treating a disease in a person who has “developed an immune response against a therapeutic agent linked to a lectin-based carrier and that is used to treat the disease” is not persuasive. Claim 13 does not require treating an immune response that has developed against a therapeutic agent linked to a lectin-based carrier (emphasis added). The claim only recites that the immune response is against a therapeutic agent, and treating such condition comprises administering the therapeutic agent linked to a lectin-based carrier. Hence, the therapeutic agent linked to a lectin-based carrier is only used for treating a condition with increased immune response, wherein said immune response is a result of the agent not linked to lectin (instant specification - Fig. 9; Ex 5A, B, pages 32-35; Table 5; page 37, lines 10-12), and not "against a therapeutic agent linked to a lectin-based carrier". Contrary to Applicant’s allegation, the combination of references would provide sufficient motivation to deliver the enzyme linked to a lectin-based carrier, as increased immune response to ERT in patients with lysosomal disease was recognized as a therapeutic hindrance in the prior art (Crawley, 
28.		Applicant’s argument about the results being surprising “that a therapeutic agent, being administered to a person or animal that had already developed an immune response…. and provide for therapeutic efficacy”, and that this is only taught in the instant application, is considered but not found to persuasive for the same reasons stated above. Additionally, as evidenced by the cited reference Allen (1995), “administration of the lectin coupled endogenous lysosomal enzyme in individuals deficient in the enzyme would result in improved uptake and “an immune response may be precluded””, thereby asserting that the advantageous properties of the therapeutic agent linked to the lectin-based carrier in LSD patients were taught or suggested in the prior art. 
29.		 The combination of the above references proves that the knowledge and expertise for the claimed method for delivering a therapeutic agent linked to a lectin based carrier to a person or animal that had already developed an immune response against the agent, was known in the art and the results were expected to be successful. The prima facie obviousness of the claimed invention in view of the combined references, therefore, provides sufficient reasoning, and nullifies Applicant’s allegations of the improper teachings in the individual references. Applicant’s assertion of unexpected (surprising) results, or that the claimed invention is only taught in the subject application, does not overcome the rejection because of obvious expected properties taught in the prior art, either explicitly or implicitly. “Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness”. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).

Double Patenting - Non-Statutory-Provisional
31.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
32.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
33.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

34.		Claims 1, 4, 7, 8, 11, 13, 16, 18, 20, 33 and 36 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 11, 15, 18 of co-pending application number 15/606,830, in view of Dickson et al (2008). The rejection is maintained, for reasons of record in the Office Action dated 2/4/2021. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of delivering a therapeutic agent or treating a disease, comprising administering the therapeutic agent and lectin containing the carbohydrate binding domain, wherein the therapeutic agent is linked to the lectin, the therapeutic protein is a lysosomal enzyme, the disease is a lysosomal storage disease, and the lectin is the B subunit of ricin.

	(i) Instant claims 1 and 13 recite the presence of immune components or the animal or human being treated has developed an immune response, while the ‘830 claims do not have this limitation. However, ERT is known to result in the induction of anti-enzyme antibodies or an immune response to the therapeutic enzyme in view of Dickson et al, therefore, would inherently be present in the subject having lysosomal storage disorder and being treated with ERT. 
(ii) '830 claims are directed to beta galactosidase enzyme, while instant claims do not recite a specific lysosomal enzyme, and therefore, comprise a genus. The '830 claims therefore, anticipate instant claims.
(iii) Amended ‘830 claims recite that the compound further comprises a signal sequence, while instant claims do not have this limitation. However, the ‘830 claims are directed to a species of a compound, therefore, anticipate instant genus claims.
35.	 	This is a provisional obviousness-type double patenting rejection because theconflicting claims have not in fact been patented.

	Applicant’s Remarks:
36. 		With respect to the above provisional rejections on the ground of nonstatutory obviousness-type double patenting, Applicant states that the rejection will be addressed and a Terminal Disclaimer or other action will be taken, upon indication of allowable subject matter. 
37.		Applicant’s argument is considered, however is not found to be persuasive for reasons stated above. The rejections have not been overcome by amendment or the filing of an approved terminal disclaimer, therefore, are maintained.
New Rejections
Claim Rejections - 35 USC § 102/103
38.		Claims 1, 4, 6-8, 11, 13, 16, 18-20, 24, 33, 36, and 38-41 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under AIA  35 U.S.C. 103 as obvious over Radin et al US 9,862,939, with an earlier filing date 5/30/2013, in view of Dickson et al (J Clin Invest 118: 2868-2876, 2008) (IDS), and as evidenced by and Reidy MJ (dissertation – 1/26/2007). 
39.		Claim 24 recites a method of generating or enhancing an immune response against an antigen or immunogen in a human or animal being immunogenic to said immunogen, comprising administering an effective amount of the antigen or immunogen operatively linked to a lectin-based carrier of low or non-immunogenicity, wherein the carrier is a B-subunit of ricin (RTB) that is truncated by removal of 1 to 10 amino acids from the N-terminus, or wherein the carrier is a nigrin B B-subunit.
40.		Radin et al teach methods for delivering therapeutic proteins or drugs to the site of disease manifestation in the body, using the protein linked or fused to B-subunit lectin proteins (operatively linked), such as ricin, wherein the ricin B-subunit is responsible for uptake into the cell (Abstract; col 1, lines 42-44), and wherein the ricin B subunit is truncated by removal of 1-10 or 6 amino acids at the N-terminus (col 6, Detailed description of the invention; col 4, lines 22-25) (instant claims 1, 4, 7, 11, 13, 16, 18, 24, 40-41). Radin et al also teach administering a therapeutically effective amount of the fusion protein to a person or animal, wherein L-iduronidase of IDUA is the protein (or immunogen) in a fusion sequence with truncated RTB (SEQ ID NO: 6) (col 13, lines 36-41; col 5, Brief description of the sequences; claims 1, 2, 3, 11-12) (instant claim 24). Examples 3 and 4 (cols 23-25) teach the use of a fusion protein comprising RTB or nigrin B subunit (NBB) and IDUA (or IDUA gene constructs) in cultured fibroblasts (cells) from Hurler disease patients (instant claims 8, 11, 20, 33, 36, 38-39). It is noted that the RTB (PTB) lectin inherently possesses low immunogenicity, and is an adjuvant that increases an immune response to an antigen, as evidenced by Reidy (page 10, para 2; page 8, para 1) (instant claims 6, 19, 24). Products of identical chemical composition cannot In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir.1990). See MPEP 2112.01. Also, the Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01 (d) and MPEP 2112 - 2113 for case law on inherency. Please note that the preamble recitation in claim 24 indicates that it is a method for generating or enhancing an immune response against an antigen or immunogen (e.g. a lysosomal enzyme like IDUA), however, this is an intended use of the claimed method step and does not receive patentable weight. MPEP 2111.02(II) states that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Here, the body of the claim sets forth all the steps and starting materials, and the preamble of the claim merely sets forth an intended use of the steps. Upon performing the step of administering an effective amount of an immunogen linked to a lectin based carrier, one will necessarily generate or enhance an immune response. Additionally, IDUA is known to generate antibodies or an immune response, as evidenced by Dickson et al (Introduction, col 2, para 1, 2; page 2869, col 1, para 2). Clearly the skilled artisan need not recognize every inherent feature of the invention at the time the invention is made [MPEP §2112(II)]. If this is the case, the limitations of claims 1, 4, 6-8, 11, 13, 16, 18-20, 24, 33, 36, and 38-41 are met by Radin et al (2013), and the reference qualifies as prior art under 35 U.S.C. 102(a)(1).
41.		If this is not the case, then it would nonetheless have been prima facie obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to deliver IDUA for treating LSD by administering a therapeutically effective amount of the agent 
42.		Radin et al do not explicitly teach if the patients having Hurler’s syndrome (or fibroblasts derived from such patients) and administered with the fusion protein comprising PTB lectin and IDUA, have antibodies against the enzyme agent. Radin et al also do not explicitly teach generation or enhancement of an immune response (as in instant claim 24). However, Dickson et al teach that 91% of patients with IDUA (as in enzyme replacement therapy) therapy do have antibodies or generate an immune response against IDUA. Thus, even if the patients from Radin et al teachings do not teach the aspect of an immune response, it would have been obvious to administer to those who do have the immune response (or antibodies), given that they constitute 91% of the population with the disease. One of ordinary skill in the art would have been motivated to administer the PTB lectin or truncated RTB lectin and IDUA construct to such patients, as the RTB or PTB lectin possesses low immunogenicity, and because the B subunit is non-toxic and responsible for increased cellular uptake. The person of ordinary skill would have expected reasonable success because engineering of lectin or ricin for efficient delivery methods to enhance cellular uptake of drug molecules were being investigated, at the time of filing of the instant invention.
Claim Rejection - 35 USC § 103
43.		Claim 24 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Reidy MJ (dissertation – 1/26/2007) (IDS)
44.		Reidy teaches a method using lectin as an adjuvant for increasing (generating or enhancing an immune response) an immunological response in a patient or animal (mice) 
45.		Even though Reidy teaches the production and testing of truncated RTB as a RTB-fusion protein, the reference does not explicitly teach using a truncated RTB as instantly claimed. 
46.		It would however, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method of generating an immunological response comprising administering an immunogen fused to RTB lectin, by using a truncated RTB fusion protein which would inherently enhance the immune response in view of the teachings of Reidy. The person of ordinary skill would have been motivated to administer the truncated fusion protein as this eliminates cleavage at the fusion junction, thereby stabilizing the fusion protein and resulting in a more efficacious delivery. The person of ordinary skill would have expected reasonable success to enhance immunological response upon delivery of the truncated fusion protein because engineering of lectin or ricin for efficient delivery to enhance cellular uptake of drug molecules were being investigated, at the time of filing of the instant invention.
prima facie obvious over the combined teachings of the prior art.
						Double Patenting
48.		Claims 1, 4, 6-8, 11, 13, 16, 18-20, 24, 33, 36 and 38-41 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3 and 11-12 of US patent 9,862,939, in view of Dickson et al (2008). The rejection is maintained, for reasons of record in the Office Action dated 2/4/2021. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of delivering a therapeutic agent or treating a disease comprising administering a therapeutic agent and lectin, wherein the therapeutic agent is operatively linked to the lectin that can be truncated (SEQ ID NO: 6 recited in ‘939 claim 12 comprises truncated RTB – see ‘939 specification, col 5, Brief description of the sequences), the therapeutic protein is a lysosomal enzyme, the disease is a lysosomal storage disease like Hurler’s syndrome, and the lectin is the B subunit of ricin.
	The only differences between the two sets of claims are that:
	(i) Instant claims 1 and 13 recite the presence of immune components or the animal or human being treated has produced an immune response, while the ‘939 patent claims do not have this limitation. However, ERT is known to result in the induction of anti-enzyme antibodies or an immune response to the therapeutic IDUA enzyme in view of Dickson et al, therefore, would inherently be present in the subject having lysosomal storage disorder and being treated with ERT. 
(ii) The ‘939 patent claims recite amino acid sequences comprising the therapeutic compound or lysosomal enzyme and B-subunit of lectin, while instant claims do not recite sequences. However, the instant claims recite the same construct of lectin B-subunit and therapeutic enzyme (IDUA for example), hence would correspond to genus claims. Moreover, SEQ ID NO: 
49.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 9,862,939.


Conclusion
50.         	No claims are allowed. 		
51.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
52.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
53.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/A. D./
Examiner, Art Unit 1649
19 March 2022
	

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644